DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on 04/29/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2022, 04/29/2022, and 06/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these IDS's have been considered by the examiner. 
Status of Claims
This action is in reply to the filing of 04/29/2022. 
Claims 41, 49, 51 - 53,  and 59 - 60 have been amended by Applicant.
Claims 42 - 46, 50, and 54 - 56  were previously presented by Applicant.
Claims 47 - 48,  and 57 - 58 have been cancelled by Applicant.
Claims 41 - 46,  49 - 56, and 59 - 60 are pending and have been examined.
Drawing Objection

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because, at a minimum,  the following elements are set forth in the drawings but not the Specification; Notwithstanding those specific errors set forth below, Applicant is responsible for ensuring that each and every element number in the disclosed Figures is clearly set forth in the Specification, noting that there may be more errors in the Drawings than those specifically set forth below:
element 100 (Fig. 1);
elements 200, 222, 226, 236, (Fig. 2);
elements 406, 407, 408 (Fig. 4);
element 804 (Fig. 8);
element 1513 in Fig 16 seems incorrect;
element  1628 (Fig. 16).
Please see form PTO-37 attached to this office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.

Examiner Amendment
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Kevin Rieffel on June 23, 2022.


Allowable Subject Matter

Claims 41 - 46,  49 - 56, and 59 - 60 are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 rejection has been withdrawn due to Applicant's arguments and amendments. What follows immediately below is a summary of that which is claimed that overcame the existing 35 USC 101 rejection:
The Applicant has claimed that the invention, in ordered combination, uses a camera to photograph a vehicle's information when vehicle is a threshold distance from merchant; it then correlates this vehicle information to its database, and it also employs GPS to cross-check the locations of the user's mobile device /vehicle, further correlating the user/vehicle  information to its database, and, if the smartphone / vehicle are within a threshold distance of each other, and if all other vehicle / user/ device information correlates, then it allows the transaction to proceed. See claim 41, and see also Specification [002, 004], the latter of which sheds a little context on what Applicant is attempting to claim. There is no abstract idea.
 
The following are the actual claim limitations which overcome the prior 35 USC 101 rejection. The applicant has claimed, in ordered combination:
A method comprising: receiving, by control circuitry, a request to complete a transaction with a merchant; 
capturing, via a camera proximate to a location of the merchant, vehicle identification information from a vehicle; 
identifying, by control circuitry, a user associated with the vehicle identification information;
determining, by control circuitry, a user device location of a mobile device of the user using global positioning system (GPS) coordinates of the mobile device of the user; 
determining, by control circuitry, a vehicle location of the vehicle using GPS coordinates of the vehicle; 
and determining, by control circuitry, whether the user device location  is within a predetermined threshold distance of the vehicle location;
determining whether the user and the vehicle are proximate to the location of the merchant based on the determination whether the user device location is within the predetermined threshold distance of the vehicle location and the capture of the vehicle identification information capturing via the camera proximate to a location of the merchant; 
in response to the determining that the user and the vehicle are proximate to the location of the merchant:
accessing merchant-stored vehicle identification and merchant-stored user identification information based on the transaction with the merchant; 
performing, by control circuitry, a multi-factor authentication by comparing the captured vehicle identification information to the merchant-stored vehicle identification; 
and comparing the received user identification information to the merchant-stored user identification information; and
in response to the multi-factor authentication, completing, by control circuitry, the transaction.  

The following is a statement of reasons for the indication of allowable subject matter:   The prior art fails to teach nor render obvious the limitations of the independent claims. The applicant has claimed, in ordered combination:
A method comprising: receiving, by control circuitry, a request to complete a transaction with a merchant; 
capturing, via a camera proximate to a location of the merchant, vehicle identification information from a vehicle; 
identifying, by control circuitry, a user associated with the vehicle identification information;
determining, by control circuitry, a user device location of a mobile device of the user using global positioning system (GPS) coordinates of the mobile device of the user; 
determining, by control circuitry, a vehicle location of the vehicle using GPS coordinates of the vehicle; 
and determining, by control circuitry, whether the user device location  is within a predetermined threshold distance of the vehicle location;
determining whether the user and the vehicle are proximate to the location of the merchant based on the determination whether the user device location is within the predetermined threshold distance of the vehicle location and the capture of the vehicle identification information capturing via the camera proximate to a location of the merchant; 
in response to the determining that the user and the vehicle are proximate to the location of the merchant:
accessing merchant-stored vehicle identification and merchant-stored user identification information based on the transaction with the merchant; 
receiving, by control circuitry, user identification information from the mobile device of the user; 
performing, by control circuitry, a multi-factor authentication by comparing the captured vehicle identification information to the merchant-stored vehicle identification; 
and comparing the received user identification information to the merchant-stored user identification information; and
in response to the multi-factor authentication, completing, by control circuitry, the transaction.  

Claims 41 - 46,  49 - 56, and 59 - 60 are allowed because the references individually and in combination constituting the closest prior art of record Kelly  (US20180253805A1),  in view of Anderson (WO2011061581A1, a full English copy of which is included in the file wrapper) fail to teach nor otherwise render obvious the claim limitations in this application when said limitations are considered as an ordered combination. Moreover, the claims as a whole, in ordered combination, are non-obvious combinations of the above citations because the examiner would have to improperly use said claims as a road map to combine potentially obvious individual claim limitations from this or that case citation(s) together. All citations expressly considered vis a vis this allowance are summarized below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record is considered pertinent to applicant's disclosure. See Form 892 attached hereto.
Kelly  (US20180253805A1) - The present invention includes methods and apparatus for the automated provision of goods through the use of scanning systems. More specifically, the present invention provides a method for automatically conveying which goods are being ordered, where the goods will be picked up, an associated method of payment, kitchen fulfillment, item tracking, and automatic delivery by a dispenser apparatus. In preferred embodiments, the present invention is applied to the automated ordering and pick-up of food items at a fast food restaurant.
 Anderson (WO2011061581A1, a copy of this document is included in the file wrapper) - Mobile terminals, methods and computer program products for locating a position of a vehicle on a mobile terminal include identifying a triggering event received by the mobile terminal via a communication link between the mobile terminal and an external device. A geographic location is determined that approximates the position of the vehicle responsive to the triggering event. The information regarding the geographic location that approximates the position of the vehicle is subsequently provided.
Gaudin (US10810572B2) - Methods, systems, apparatus, and non-transitory computer readable media are described for using a vehicle as a payment device. Various aspects may include receiving a selection of a stored financial card or financial account at a vehicle head unit. The selected financial card or financial account may be transmitted to a point-of-sale (POS) terminal for making a payment by transmitting a tokenized card number to the POS terminal. The tokenized card number may be transmitted over a very short-range communication link to ensure that the transmission is secure. For example, electronic circuitry may be attached to the exterior of the vehicle, where the electronic circuitry may be within a threshold distance (e.g. one inch, three inches, six inches, one foot, three feet, etc.) of the POS terminal. The tokenized card number may be transmitted from the vehicle head unit to the electronic circuitry and then to the POS terminal.
Studnicka (US20180178737A1) - Systems and methods for an authentication system include determining that a first user device is located within a vehicle, where the first user device is associated with a first user. Vehicle authentication information is received from the vehicle. A vehicle account associated with the vehicle is authenticated using the vehicle authentication information. First transportation information associated with the vehicle is received from the vehicle. A user authentication configuration is determined based on the vehicle account and the first transportation information. A user account of the first user for the first user device is authenticated based on the first transportation information according to the user authentication configuration.
Ryan (US9996861B2) - A system and method for user identification and personalization based on automotive identifiers are described. Image data of a vehicle is received from an image capture device. Vehicle identification information is extracted from the image data. A data record associated with a user is retrieved using the vehicle identification information. A personalized communication for the user is generated based on the retrieved data record. The personalized communication may be transmitted to a device. The personalized communication may comprise a recommendation.
Gaddam  (US20190251770A1) - A method for conducting an interaction using a vehicle is disclosed. A vehicle can be identified based on one or more vehicle characteristics, including a license plate number, a make, a model, and a color. A user credential can be identified based on the vehicle and used for an interaction. Additionally, user contact information can be identified based on the vehicle and the user can be contacted to approve the interaction.
Winkelman (US20150127493A1) - An in-vehicle personalized location-based secure ordering and payment system, comprising means to match a GPS location of a vehicle to a location of a merchant, means to automatically launch an application on a computing device of the vehicle that allows a vehicle occupant to order at least one item for sale by the merchant and send the order to a server, means to authorize the server to make a secure payment to the merchant for the order, and means to send identifying information of the recipient of the ordered items to the merchant for use in fulfilling the order.
Wright (US10248773B2) - An accessory configured to authenticate a transaction is disclosed. The accessory comprises a communication circuit configured to communicate with a transaction system. The accessory further comprises at least one data collection device and a processor. The processor is in communication with the communication circuit and the data collection device. The processor is configured to compare captured data captured by the data collection device with stored data to generate an authentication of a previously identified operator.
Haverlah (US10235675B1) - Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for receiving a vehicle identifier (VID), the VID uniquely identifying a vehicle of a user, receiving a response that indicates the user and that provides user information associated with the user, the user information including one or more of behavioral information and disbursement information, and at least partially performing an operation based on the user information.
Mehring (US20180336515A1) - A computer-implemented method, according to one embodiment, includes receiving, over a network, one or more sensor-recorded data elements related to information selected from the group consisting of: product identification, condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with a consumer product at a particular time and/or place. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger.
Kursun (US20180308081A1) - Systems and methods for driver authentication through embedded sensing are disclosed. In one embodiment, a system for driver authentication through embedded sensing may include a vehicle that may include a plurality of sensors, each sensor sensing at least one of a characteristic of a vehicle occupant and a movement of the vehicle occupant; at least one computer processor executing a computer application, the computer application receiving and processing data from the plurality of sensors; and a communication interface. The system may further include a back-end server in communication with the vehicle communication interface and a plurality of locations in communication with the back-end server. In one embodiment, the characteristic may be a biometric characteristic of the vehicle occupant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698